DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office correspondence is in response to the amendment filed on 1/11/2022.

3. 	Claims 1, 3, 11, 15, 18, 45, 53, 57, 64 ,74, 80 and 83 are amended.

4.	Claims 5-6, 9, 16 , 19, 21, 23-25, 28-30 , 32 , 34-36, 40 , 42-43,49, 51-52, 54, 58-60,62, 66-67, 69, 73 75, 77-78, 81 and 85 are cancelled.

5 	Claim Objection for claims 11, 15, 18, 45, 53, 57, 64 ,74, 80 and 83 has been withdrawn.

6.	Claims 1-4, 7-8, 10-15 , 17-18, 20, 26-27 31, 33 , 37-39, 41 44-48 ,50, 53, 55-57, 61 , 63-65 , 68, 70-72 , 74 , 76 , 79-80 and 82-84 are rejected.

Claim Objections
Claims 48 and 68 are objected to because of the following informalities. Dependent claims 48 and 68, should be dependent on the specific claim.
 Applicant intends them to depend. 
For instance, the dependency of claim 48 should be described as: The method of claim 47 , further comprising …”
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 -4,7-8, 10-15 , 17-18, 20, 26-27 31, 33 , 37-39, 41 44-48 ,50, 53, 55-57, 61 , 63-65 , 68, 70-72 , 74 , 76 , 79-80 and 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of copending, Application No. 16/874,106. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
Claims 1 and 21 of application no 16/874,106 teaches all the limitations of claims 1 and 37 of the current limitation, except for the limitation “a virtualization management node that administrates the plurality of virtual nodes of the process control system during the run-time operations of the industrial process plant”. However, it would been obvious to implement the current subject matter so the process control of the industrial process plant during the run-time operations of virtual nodes is administered by the virtualization management node.

This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Copending application no 16/874,106
1. A system of an industrial process plant, the system comprising: a process control system including a plurality of virtual nodes disposed in a virtual environment of the industrial process plant, 

a plurality of physical nodes disposed in a physical environment of the industrial process plant, and an I/O switch that is communicatively disposed between the plurality of virtual nodes and the plurality of physical nodes to transfer data between the plurality of virtual nodes and the plurality of physical nodes via publications and subscriptions while the I/O switch, 






at least some of the plurality of virtual nodes, and at least some of the plurality of physical nodes operate in conjunction during run-time operations of the industrial process plant to control an industrial process; and a virtualization management node that administrates the plurality of virtual nodes of the process control system during the run-time operations of the industrial process plant.
21. A system of an industrial process plant, the system comprising: an input/output (I/O) switch included in a process control system of the industrial process plant, 

the I/O switch communicatively connecting a plurality of nodes of the process control system, and the I/O switch virtualizing at least one physical delivery mechanism of I/O data between the plurality of nodes by utilizing publish/subscribe layers corresponding to the plurality of nodes and the I/O switch, the process control system further including a process control loop comprising a field device disposed in a physical environment of the industrial process plant and a process controller, the field device and the process controller 

included in the plurality of nodes communicatively connected via the I/O switch, and the process control loop executing during run-time operations of the industrial process plant to control at least a portion of an industrial process by utilizing a corresponding virtualized physical delivery mechanism provided by the I/O switch to deliver process I/O data between the field device and the controller.
37. A method, at a virtualization management node, of administering a virtual environment of an industrial process plant, the method comprising: accessing, 
by the virtualization management node, one or more system configuration databases of the industrial process plant, the one or more system configuration databases storing one or more configurations of a physical environment of the industrial process plant; based on the accessing, obtaining, by the virtualization management node, information indicative of at least one configuration of the industrial process plant; based on the obtained configuration information, automatically determining, by the virtualization management node, a number of one or more virtual nodes and/or respective types of the one or more virtual nodes to support the at least one configuration of the industrial process plant; creating, by the virtualization management node, the one or more virtual nodes within the virtual environment of the industrial process plant; configuring, by the virtualization management node,

 an I/O switch to communicatively interconnect the one or more virtual nodes; and initializing, by the virtualization management node, the one or more virtual nodes and the I/O switch, thereby forming a virtual communications network in the virtual environment of the industrial process plant
1. A method of controlling an industrial process of an industrial process plant, the method comprising:

 
virtualizing, by an I/O switch communicatively disposed between a plurality of nodes of the industrial process plant, at least one physical delivery mechanism of I/O data between the plurality of nodes via publish/subscribe layers corresponding to the plurality of nodes and the I/O switch, the I/O switch included in a process control system of the industrial process plant; and the plurality of nodes including a field device disposed in a physical environment of the industrial process plant and a process controller, the field device and the process controller included in a process control loop of the process control system that executes during run-time operations of the industrial process plant to control at least a portion of the industrial process; and delivering, 





by the I/O switch via a corresponding virtualized physical delivery mechanism utilizing the publish/subscribe layers corresponding to the field device, the process controller, and 
the I/O switch, process I/O data between the field device and the process controller to thereby control the at least the portion of the industrial process. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1-4, 7-8, 10-15 , 17-18, 20, 26-27 31, 33 , 37-39, 41 44-48 ,50, 53, 55-57, 61 , 63-65 , 68, 70-72 , 74 , 76 , 79-80 and 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez et al. (Pub No : US 2019/0041824 A1) in view of Bonomi et al. (Pub No: US 2018/0115457 A1 ).


Regarding claim 1. 
Chavez teaches a system of an industrial process plant, the system (Chavez [0035] Fig 1 A industrial process control architecture)
comprising:
a process control system including a plurality of virtual nodes disposed in a virtual environment of the industrial process plant, a plurality of physical nodes disposed in a physical environment of the industrial process plant ( Chavez [0043] and [0048] Fig 1A , Process control system, where CS node 130A and its component virtual machines 131A, hypervisor 132A, host operating system 133A, and hardware architecture 134A, include two or more nodes with many virtual machines distributed across these nodes interpreted as virtual environment of the industrial process plant, and plurality of physical nodes disposed in a physical environment of the industrial process plant ), and an I/O switch that is communicatively disposed between the plurality of virtual nodes and the plurality of physical nodes to transfer data between the plurality of virtual nodes and the plurality of physical nodes via publications and subscriptions while the I/O switch at least some of the plurality of virtual nodes ( Chavez [0163] and [0178] Fig 4 , an ethernet switch communicatively coupled to a network; a microcontroller (MCU) to convert IO data from the IO subsystem where plurality of edge control nodes; an orchestration server; and wherein the plurality of edge control nodes interpreted as an I/O switch that transfer data between the plurality of virtual nodes and the plurality of physical nodes via publications and subscriptions), and at least some of the plurality of physical nodes operate in conjunction during run-time operations of the industrial process plant to control an industrial process ( Chavez [0086] and [0178] industrial control system comprising a plurality of edge control nodes with runtime operation interpreted as plurality of physical nodes operate in conjunction during run-time operations of the industrial process plant to control an industrial process).
Chavez does not teach a virtualization management node that:
creates and configures each virtual node of at least one virtual node of the plurality of virtual nodes with a respective instance of a publish/subscribe layer;
configures the I/O switch with a respective instance of the publish/subscribe layer; and administrates the plurality of virtual nodes of the process control system during the run-time operations of the industrial process plant during which the I/O switch and the each virtual node utilize the respective instances of the publish/subscribe layer to communicate data between the each virtual node and the I/O switch via respective publications and respective subscriptions to thereby control the industrial process
However Bonomi teaches a virtualization management node (Bonomi [0028] Figure1 and 4A processing system including a virtual machine with management node interpreted as a virtualization management node) that:
creates and configures each virtual node of at least one virtual node of the plurality of virtual nodes with a respective instance of a publish/subscribe layer Bonomi [0032] , [0039] and [0076] Figure. 1 and 4A resources includes configuring switches to permit the exchange of data between processing system and I/O device 1 and forward the application comprise a virtual node (such as a virtual machine or container) and resource block interpreted as publish/subscribe layer as shown in Fig 1);
configures the I/O switch with a respective instance of the publish/subscribe layer (Bonomi [0024] and [0076] configuring the switch, executing a second application to manage the data for the I/O device comprising resource blocks as shown in Fig 1 , interpreted as respective instance of the publish/subscribe layer) ; 
and administrates the plurality of virtual nodes of the process control system during the run-time operations of the industrial process plant during which the I/O switch and the each virtual node utilize the respective instances of the publish/subscribe layer to communicate data between the each virtual node (Bonomi [0001] , [0032] and [0052] FIGs. 1 and 4A: manufacturing industry, food and agriculture industry, smart cities, power plant and energy industry interpreted as process control system during the run-time operations, an application to process data measured by I/O device , manage status information for I/O device, transfer commands to I/O device for operations interpreted as I/O switch and the each virtual node utilize the respective instances of the publish/subscribe layer to communicate data. The primary application comprise a virtual node (such as a virtual machine or container)
and the I/O switch via respective publications and respective subscriptions to thereby control the industrial process (Bonomi [0017] and [0039] Figures. 1 and 4A; industries include the manufacturing industry, the food and agriculture industry, smart cities, the power and energy industry, management industry interpreted as control the industrial process communicate with the I/O devices, I/O management nodes include switches permit the exchange of data with I/O devices interpreted as I/O switch via respective publications and respective subscriptions and further provide communications between each of the nodes of the cluster).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chavez by incorporating the teachings of Bonomi. 
Doing so the edge of the network contain devices that require manageability, quality and performance metric measurement and analysis, condition monitoring for the purpose of constantly evaluating the health of the systems, optimizing the cost, maximizing the productivity and predict failures and maintenance requirements of domains. In addition, the data measured in any domain is useful to related industries in the same domain or interfacing domains. In short, the devices at the edge of the network in different domains benefit from being transformed into an intelligent, interconnected, and interoperating set of smart edge entities.

Regarding claim 2. Chavez and Bonomi teach the system of claim 1, and Chavez further teaches wherein: the plurality of virtual nodes includes at least one virtual run-time node, the at least one virtual run-time node including at least one of: a virtual process controller the plurality of physical nodes includes at least one of: a process controller ( Chavez [0059] and [0084] Fig 12 , application runtime for industrial control system comprising controller to control virtual switches interpreted one virtual run-time node, the at least one virtual run-time node including at least one of: a virtual process controller the plurality of physical nodes includes at least one of: a process controller).

Regarding claim 3. Chavez and Bonomi teach the system of claim 1 , and Chavez further teaches wherein: the at least one virtual node of the plurality of virtual nodes and at least one physical node of the plurality of physical nodes are included in a process control loop that executes, during the run-time operations of the industrial process plant, to control at least a portion of the industrial process ( Chavez [0075], [0084] and [0106] Fig 12 , application runtime for industrial control system comprising one or more nodes which functional blocks may represent application logic or control loops interpreted as a process control loop that executes, during the run-time operations of the industrial process plant, to control at least a portion of the industrial process); and the process control loop utilizes the I/O switch in lieu of any physical I/O device (Chavez [0077] and [0153] process control with I/O interpreted as the process control loop utilizes the I/O switch in lieu of any physical I/O device ).

Regarding claim 4. Chavez and Bonomi teach the system of claim 1 , and Chavez further teaches wherein: the virtualization management node administrates the plurality of virtual nodes responsive to one or more conditions of a physical computing platform supporting the virtual environment of the industrial process plant, the physical computing platform including one or more computing devices ( Chavez [0043] and [0048] Fig 1A , Process control system, where CS node 130A and its component virtual machines 131A, hypervisor 132A, host operating system 133A, and hardware architecture 134A, include two or more nodes with many virtual machines distributed across these nodes interpreted one or more conditions of a physical computing platform supporting the virtual environment of the industrial process plant, the physical computing platform including one or more computing devices);
the one or more conditions corresponding to the physical computing platform supporting the virtual environment includes at least one of, respective availabilities of the one or more resources (Chavez [0078] and [0083] determine system resources interpreted as measures of performance of the one or more resources, respective states of the one or more resources, or another type of condition of at least a portion of the physical computing platform); and
the one or more resources of the physical computing platform includes at least one of: a hardware resource or a software resource (Chavez [0033] [0052] software hardware resources interpreted as the one or more resources of the physical computing platform includes at least one of: a hardware resource or a software resource).

Regarding claim 7. Chavez and Bonomi teach the system of claim 1 , and Chavez further teaches wherein the administration of the plurality of virtual nodes by the virtualization management node includes at least one of: a deletion of a particular virtual node included in the plurality of
virtual nodes, a creation of another virtual node, an activation of a stand-by virtual node, a re- allocation of resources, or another administrative action ( Chavez [0078] and [0083] creating virtual machines within a server and resource allocation interpreted deletion of a particular virtual node included in the plurality of
virtual nodes, a creation of another virtual node, an activation of a stand-by virtual node, a re- allocation of resources, or another administrative action).

Regarding claim 8. Chavez and Bonomi teach the system of claim 1, and Chavez further teaches wherein the administration of the plurality of virtual nodes by the virtualization management node includes an administration of a specific virtual node by the virtualization management node, and the administration of the specific virtual node includes at least one of: storing a respective configuration of at least a portion of the specific virtual node (Chavez [0043] ,[0048] and [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as virtual node by the virtualization management node, and the administration of the specific virtual node includes at least one of: storing a respective configuration of at least a portion of the specific virtual node).

Regarding claim 10. Chavez and Bonomi teach the system of claim 1 , and Chavez further teaches wherein: the plurality of virtual nodes of the process control system comprises a plurality of virtual run-time nodes (Chavez [0084] and [0106] Fig 12 , application runtime for industrial control system comprising one or more nodes interpreted as the plurality of virtual nodes of the process control system comprises a plurality of virtual run-time nodes);
the system further comprises a simulation system disposed in the virtual environment of the industrial process plant (Chavez [0081][0082][0088] simulation in the virtual environment of the industrial process system interpreted as simulation system disposed in the virtual environment of the industrial process plant) ,
the simulation system including the I/O switch and another plurality of virtual nodes, the another plurality of virtual nodes comprising one or more simulated nodes (Chavez [0077] and [0081] process control with I/O interpreted the simulation system including the I/O switch and another plurality of virtual nodes, the another plurality of virtual nodes comprising one or more simulated nodes),
each simulated node of the one or more simulated nodes simulating at least a portion of one or more physical devices or components which are deployable in the physical environment of the industrial process plant(Chavez [0081],[0084] and [0088] simulation in the virtual environment of the industrial process system interpreted simulated nodes simulating at least a portion of one or more physical devices or components which are deployable in the physical environment of the industrial process plant), and the one or more physical devices or components including at least one of: a process controller( Chavez [0059] and [0084] Fig 12 industrial control system comprising controller to control virtual switches interpreted including at least one of: a process controller).

Regarding claim 11. Chavez and Bonomi teach the system of the preceding claim, and Chavez further teaches wherein the at least the portion of the one or more physical devices or components simulated by the each simulated node includes a portion of a particular physical device or component, and the portion of the particular physical device or component includes at least one of: a module (Chavez [0069], [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as one or more states corresponding to the simulation run includes at least one of state of a simulated device interpreted as simulated node includes a portion of a particular physical device or component, and the portion of the particular physical device or component).

Regarding claim 12. Chavez and Bonomi teach the system of claim 10, and Chavez further teaches wherein a single, unitary simulated node simulates a plurality of physical devices or components which are deployable to operate in concert during the run-time operations of the industrial process plant(Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted as simulated node simulates a plurality of physical devices or components which are deployable to operate in concert during the run-time operations of the industrial process plant).

Regarding claim 13. Chavez and Bonomi teach the system of claim 10, and Chavez further teaches wherein the one or more simulated nodes includes a plurality of simulated nodes that operate in concert to simulate a function or behavior of the run-time operations of the industrial process plant( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted as virtualization management node with runtime engine controls client interface component virtual machines of one or more workstations or other client devices of an industrial system interpreted includes a plurality of simulated nodes that operate in concert to simulate a function or behavior of the run-time operations of the industrial process plant).

Regarding claim 14. Chavez and Bonomi teach the system of claim 10, and Chavez further teaches wherein: the simulation system executes a simulation run including a particular simulated node of the one or more simulated nodes(Chavez [0081][0082][0088] simulation in the virtual environment of the industrial process system interpreted as simulation system executes a simulation run including a particular simulated node of the one or more simulated nodes);
the simulation run includes communications between the particular simulated node and at least one of: a particular virtual run-time node of the process control system(Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted particular virtual run-time node of the process control system); and
the at least one of the particular virtual run-time node or the particular physical node is operating configured to operate during the run-time operations of the industrial process plant( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted as the at least one of the particular virtual run-time node or the particular physical node is operating configured to operate during the run-time operations of the industrial process plant).

Regarding claim 15. Chavez and Bonomi teach the system of claim 14, and Chavez further teaches wherein: the particular simulated node includes a respective component behavior module (Chavez [0071] network traffic behavior based on filters augmented with machine learning to separate bad traffic interpreted as component behavior module); and
the virtualization management node causes the respective component behavior module of the particular simulated node to be downloaded into a respective physical node disposed in the physical environment of the industrial process plant after a completion of the simulation run ( Chavez [0069] , [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as the at least one of the particular virtual run-time node or the particular physical node is operating configured to operate during the run-time operations of the industrial process plant) 

Regarding claim 17. Chavez and Bonomi teach the system of claim 10, and Chavez further teaches wherein the simulation system further includes a simulator access mechanism via which an application provides and receives one or more simulated values that are utilized in a simulation run executed by the simulation system; and the simulator access mechanism interfaces with the I/O switch to provide and/or receive the one or more simulated values( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted simulator access mechanism via which an application provides and receives one or more simulated values that are utilized in a simulation run executed by the simulation system; and the simulator access mechanism interfaces with the I/O switch to provide and/or receive the one or more simulated values).

Regarding claim 18. Chavez and Bonomi teach the system of claim 17, and Chavez further teaches wherein the simulator access mechanism includes an Application Programming Interface (Chavez [0050] applications, or non-FACE applications such as a human-machine interfaces (HMIs)).

Regarding claim 20. Chavez and Bonomi teach the system of claim 17, and Chavez further teaches wherein the simulator access mechanism is configured to at least one of: communicate with the application via a standardized data or communication protocol (Chavez [0066] using networking protocols such as Open vSwitch Database Management Protocol (OVSDB ); or utilize respective identifications of the one or more simulated nodes that are stored in system configuration database of the industrial process plant, the system configuration database of the industrial process plant storing at least one physical configuration of the industrial process plant (Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as configuration database of the industrial process plant, the system configuration database of the industrial process plant storing at least one physical configuration of the industrial process plant).

Regarding claim 22. Chavez and Bonomi teach the system of claim 17, wherein:
the simulator access mechanism is configured to operate on one or more simulation commands to thereby at least one of: execute the simulation run at a run-time pace (Chavez [0069], [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as virtualization management node with runtime engine controls client interface component virtual machines of one or more workstations or other client devices of an industrial system interpreted as the execute the simulation run at a run-time pace).

Regarding claim 26. Chavez and Bonomi teach the system of claim 17, and Chavez further teaches wherein the simulator access mechanism maintains one or more states a state of a simulated module (Chavez [0069], [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as virtualization management node with runtime engine controls client interface component virtual machines of one or more workstations or other client devices of an industrial system interpreted as simulator access mechanism maintains one or more states a state of a simulated module).

Regarding claim 27. Chavez and Bonomi teach the system of claim 17, and Chavez further teaches wherein the simulator access mechanism is provided by the virtualization management node( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted simulator access mechanism is provided by the virtualization management node).

Regarding claim 31. Chavez and Bonomi teach the system of claim 1, and Chavez further teaches wherein the virtualization management node interfaces with one or more other applications on behalf of the virtual environment, and the one or more applications include at least one of: a user interface application, an application executing in an Information Technology (IT) layer associated with the industrial process plant, an application executing in an Operations Technology (OT) layer of the industrial process plant, an Internet of Things (loT) application (Chavez [0050] and [0120] application interface for an Internet of Things (loT) application).

Regarding claim 33. Chavez and Bonomi teach the system of claim1, and Chavez further teaches wherein the virtualization management node automatically at least one of creates, configures, or administrates at least a portion of the plurality of virtual nodes of the process control system and any other virtual nodes disposed in the virtual environment of the industrial process plant without any in-line user input(Chavez [0053] [0070] [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as automatically at least one of creates, configures, or administrates at least a portion of the plurality of virtual nodes of the process control system and any other virtual nodes disposed in the virtual environment of the industrial process plant without any in-line user input).

Regarding claim 37. Chavez teaches a method, at a virtualization management node, of administering a virtual environment of an industrial process plant (Chavez [0035] Fig 1 A industrial process control architecture interpreted as method, at a virtualization management node, of administering a virtual environment of an industrial process plant), the method comprising:
accessing, by the virtualization management node, one or more system configuration databases of the industrial process plant, the one or more system configuration databases storing one or more configurations of a physical environment of the industrial process plant ( Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted accessing, by the virtualization management node, one or more system configuration databases of the industrial process plant, the one or more system configuration databases storing one or more configurations of a physical environment of the industrial process plant );
based on the accessing, obtaining, by the virtualization management node, information indicative of at least one configuration of the industrial process plant ( Chavez [0053] [0106] obtain data from data concentrator of a industrial system interpreted as obtaining, by the virtualization management node, information indicative of at least one configuration of the industrial process plant) ;
based on the obtained configuration information, automatically determining, by the virtualization management node, a number of one or more virtual nodes and/or respective types of the one or more virtual nodes to support the at least one configuration of the industrial process plant (Chavez [0053] [0070] [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as automatically determining, by the virtualization management node, a number of one or more virtual nodes and/or respective types of the one or more virtual nodes to support the at least one configuration of the industrial process plant )
Chavez does not teach creating, by the virtualization management node, the one or more virtual nodes within the virtual environment of the industrial process plant, including configuring each virtual node of the one or more virtual nodes with a respective instance of a publish/subscribe layer;
configuring, by the virtualization management node, an I/O switch to communicatively interconnect the one or more virtual nodes and one or more physical nodes disposed in a physical environment of the industrial process plant, including configuring the I/O switch with a respective instance of the publish/subscribe layer; and
initializing, by the virtualization management node, the one or more virtual nodes and the I/O switch, thereby forming, via the respective instances of the publish/subscribe layers of the I/O switch and the each virtual node, a virtual communications network in the virtual environment of the industrial process plant utilized by the one or more virtual nodes and the I/O switch to communicate, via respective publications and respective subscriptions, data there between to thereby control an industrial process.
However Bonomi teaches creating, by the virtualization management node (Bonomi [0028] Figure1 and 4A processing system including a virtual machine with management node interpreted as a virtualization management node), the one or more virtual nodes within the virtual environment of the industrial process plant, including configuring each virtual node of the one or more virtual nodes with a respective instance of a publish/subscribe layer (Bonomi [0032] , [0039] and [0076] Figure. 1 and 4A resources includes configuring switches to permit the exchange of data between processing system and I/O device 1 and forward the application comprise a virtual node (such as a virtual machine or container) and resource block interpreted as publish/subscribe layer as shown in Fig 1);
configuring, by the virtualization management node (Bonomi [0024] and [0076] configuring the switch, executing a second application to manage the data for the I/O device comprising resource blocks as shown in Fig 1 , interpreted as respective instance of the publish/subscribe layer), an I/O switch to communicatively interconnect the one or more virtual nodes and one or more physical nodes disposed in a physical environment of the industrial process plant, including configuring the I/O switch with a respective instance of the publish/subscribe layer (Bonomi [0024] and [0076] configuring the switch, executing a second application to manage the data for the I/O device comprising resource blocks as shown in Fig 1 , interpreted as respective instance of the publish/subscribe layer) ; and
initializing, by the virtualization management node, the one or more virtual nodes and the I/O switch, thereby forming, via the respective instances of the publish/subscribe layers of the I/O switch and the each virtual node, a virtual communications network in the virtual environment of the industrial process plant utilized by the one or more virtual nodes and the I/O switch to communicate, via respective publications and respective subscriptions, data there between to thereby control an industrial process (Bonomi [0017] and [0039] FIGs. 1 and 4A; industries include the manufacturing industry, the food and agriculture industry, smart cities, the power and energy industry, management industry interpreted as control the industrial process communicate with the I/O devices, I/O management nodes include switches permit the exchange of data with I/O devices interpreted as I/O switch via respective publications and respective subscriptions and further provide communications between each of the nodes of the cluster).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chavez by incorporating the teachings of Bonomi. 
Doing so the edge of the network contain devices that require manageability, quality and performance metric measurement and analysis, condition monitoring for the purpose of constantly evaluating the health of the systems, optimizing the cost, maximizing the productivity and predict failures and maintenance requirements of domains. In addition, the data measured in any domain is useful to related industries in the same domain or interfacing domains. In short, the devices at the edge of the network in different domains benefit from being transformed into an intelligent, interconnected, and interoperating set of smart edge entities.

Regarding claim 38. Chavez and Bonomi teach the method of claim 37, and Chavez further teaches comprising further configuring, by the virtualization management node, the I/O switch to communicatively interconnect one or more physical nodes of the industrial process plant with the one or more virtual nodes, the one or more physical nodes disposed in the physical environment of the industrial process plant( Chavez [0058][0059] configuration of FIG. 3A illustrates the operation of respective virtual machines interpreted as configuring, by the virtualization management node, an I/O switch to communicatively interconnect one or more physical nodes of the industrial process plant with the one or more virtual nodes, the one or more physical nodes disposed in the physical environment of the industrial process plant).

Regarding claim 39. Chavez and Bonomi teach the method of claim 37, and Chavez further teaches wherein creating one or more virtual nodes includes creating at least one virtual run-time node, and wherein initializing the one or more virtual nodes includes initializing the at least virtual run-time node to operate in conjunction with at least one physical node disposed in the physical environment of the industrial process plant to control an industrial process during run-time operations of the industrial process plant. ( Chavez [0078][0163] creating virtual machines within a server, injecting code into control loops interpreted as creating, by the virtualization management node, initializing the at least virtual run-time node to operate in conjunction with at least one physical node disposed in the physical environment of the industrial process plant to control an industrial process during run-time operations of the industrial process plant)

Regarding claim 41. Chavez and Bonomi teach the method of claim 37
and Chavez further teaches comprising automatically determining, by the virtualization management node based on the obtained configuration information, at least one of: one or more virtual templates or one or more virtual subsystems(Chavez [0053] [0070] [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information which determine the virtualized node interpreted as determining, by the virtualization management node based on the obtained configuration information, at least one of: one or more virtual templates or one or more virtual subsystems); and wherein creating the one or more virtual nodes includes creating at least one virtual node based on the at least one of the one or more virtual templates or the one or more virtual subsystems( Chavez [0078][0163] creating virtual machines within a server, injecting code into control loops interpreted as creating the one or more virtual nodes includes creating at least one virtual node based on the at least one of the one or more virtual templates or the one or more virtual subsystems).

Regarding claim 44. Chavez and Bonomi teach the method of claim 37 and Chavez further teaches wherein creating the one or more virtual nodes includes creating a respective publish/subscribe layer for each virtual node included in the one or more virtual nodes ( Chavez [0084], [0075] and [0106] Fig 12 , application runtime for industrial control system comprising one or more nodes which functional blocks may represent application logic or control loops interpreted more virtual nodes includes creating a respective publish/subscribe layer for each virtual node included in the one or more virtual nodes)..

Regarding claim 45. Chavez and Bonomi teach the method of claim 37, and Chavez further teaches comprising creating, by the virtualization management node, a respective virtual Process I/O (PIO) subsystem for each of at least some of the one or more virtual nodes ( Chavez [0084] [0075] [0106] Fig 12 , application runtime for industrial control system comprising one or more nodes which functional blocks may represent application logic or control loops interpreted as virtualization management node, a respective virtual Process I/O (PIO) subsystem for each of at least some of the one or more virtual nodes).

Regarding claim 46. Chavez and Bonomi teach the method of claim 37, and Chavez further teaches comprising: creating, by the virtualization management node, a respective publish/subscribe layer for each of at least one physical nodes disposed in the physical environment of the industrial process plant ( Chavez [0078] and [0083] creating virtual machines within a server and resource allocation interpreted as creating, by the virtualization management node, a respective publish/subscribe layer for each of one or more physical nodes disposed in the physical environment of the industrial process plant);
distributing, by the virtualization management node, the respective publish/subscribe layers to the at least physical nodes ( Chavez [0043] , [0048] and [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as distributing, by the virtualization management node, the respective publish/subscribe layers to the one or more physical nodes);and
configuring, by the virtualization management node, the I/O switch to communicatively connect the at least one or more physical nodes with the virtual environment of the industrial process plant via the respective publish/subscribe layers ( Chavez [0043] ,[0048] and [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as configuring, by the virtualization management node, the I/O switch to communicatively connect the one or more physical nodes with the virtual environment of the industrial process plant via the respective publish/subscribe layers).

Regarding claim 47. Chavez and Bonomi teach the method of claim 37, and Chavez further teaches comprising:
automatically determining, by the virtualization management node based on the obtained configuration information, respective configurations of the one or more virtual nodes (Chavez [0053] [0070] [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as automatically determining, by the virtualization management node based on the obtained configuration information, respective configurations of the one or more virtual nodes); and storing the respective configurations of the one or more virtual nodes in a virtual environment configuration database (Chavez [0043] , [0048] and [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted storing the respective configurations of the one or more virtual nodes in a virtual environment configuration database).

Regarding claim 48. Chavez and Bonomi teach the method of the preceding claim, and Chavez further teaches comprising at least one of: creating, by the virtualization management node, at least one other virtual component of the virtual environment of the industrial process plant, and storing respective configurations of the at least one other virtual component in the virtual environment configuration database ( Chavez [0078] and [0163] creating virtual machines within a server, injecting code into control loops interpreted as creating, by the virtualization management node, at least one other virtual component of the virtual environment of the industrial process plant, and storing respective configurations of the at least one other virtual component in the virtual environment configuration database); 
storing a configuration of the virtual communications network in the virtual environment configuration database (Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as storing a configuration of the virtual communications network in the virtual environment configuration database).


Regarding claim 50. Chavez and Bonomi teach the method of claim 47, and Chavez further teaches wherein: the virtual environment configuration database is included in the one or more system configuration databases of the industrial process plant (Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as the virtual environment configuration database is included in the one or more system configuration databases of the industrial process plant); and
the method further comprises one of: (i) storing, by the virtualization management node, the virtual environment configuration database as a master virtual environment configuration database in the one or more system configuration databases of the industrial process plant; and storing, by the virtualization management node, a copy of the master virtual environment configuration database within the virtual environment of the industrial process plant (Chavez [0043] [0048] [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted storing, by the virtualization management node, the virtual environment configuration database as a master virtual environment configuration database in the one or more system configuration databases of the industrial process plant; and storing, by the virtualization management node, a copy of the master virtual environment configuration database within the virtual environment of the industrial process plant).

Regarding claim 53. Chavez and Bonomi teach the method of claim 50 , and Chavez further teaches comprising at least one of: coordinating, by the virtualization management node, change management of data stored in one of the master virtual environment configuration database or the copy of the master virtual environment configuration database with data stored in the other one of the master virtual environment configuration database or the copy of the master virtual environment configuration database ( Chavez [0049] and [0082] database in implementing platform are coordinated, by the virtualization management node interpreted as coordinating, by the virtualization management node, change management of data stored in one of the master virtual environment configuration database or the copy of the master virtual environment configuration database with data stored in the other one of the master virtual environment configuration database or the copy of the master virtual environment configuration database).

Regarding claim 55. Chavez and Bonomi teach the method of claim 47 , and Chavez further teaches wherein: at least one of the virtual environment configuration database or the one or more system configuration databases stores a system process data simulation definition, the system process data simulation definition defining a set of data values and/or a set of types of data values for simulation ( Chavez [0049] and [0082] database in implementing platform are coordinated, by the virtualization management node interpreted as database or the one or more system configuration databases stores a system process data simulation definition, the system process data simulation definition defining a set of data values and/or a set of types of data values for simulation) ;
the method further comprises assigning, by the virtualization management node, respective data tags to the set of data values and/or the set of types of data values for simulation, and storing the assigned respective data tags in at least one of virtual environment configuration database or the one or more system configuration databases (Chavez [0043] ,[0048] and [0049]Fig 1A , Process control system, include two or more nodes with many virtual machines distributed across these nodes. The machine orchestration use a database for implementing platform management interpreted as values for simulation, and storing the assigned respective data tags in at least one of virtual environment configuration database or the one or more system configuration databases); and
the assigned respective data tags are utilized during simulation runs executed in the virtual environment of the industrial process plan(Chavez [0053], [0070] and [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as the assigned respective data tags are utilized during simulation runs executed in the virtual environment of the industrial process plan).

Regarding claim 56. Chavez and Bonomi teach the method of claim 37, and Chavez further teaches comprising, while the industrial press plant is operating during run-time to control the industrial process: monitoring, by the virtualization management node, at least one of: the I/O switch, the one or more virtual nodes, the virtual communications network, any other virtual components of the virtual environment( Chavez [0134] and [0155] monitor virtual environment); and automatically performing, by the virtualization management node, a mitigating action based on the monitoring( Chavez [0134] and [0155] monitor hardware parameter in virtual environment).

Regarding claim 57. Chavez and Bonomi teach the method of claim 56, and Chavez further teaches wherein: the monitoring includes monitoring at least one of: another type of hardware and/or software performance issue of a physical computing platform supporting the virtual environment ( Chavez [0134] and [0155] monitor hardware parameter in virtual environment); and
the automatically performing the mitigating action includes at least one of: adjusting a resource allocation, activating a stand-by virtual node, creating another virtual node, deleting one of the one or more virtual nodes, or automatically leveling loads of the one or more virtual nodes based on one or more of an amount of network traffic on the virtual communications network, multiple physical computing devices of a physical computing platform supporting the virtual environment, multiple physical data links of the physical computing platform, or multiple physical networks of the physical computing platform (Chavez [0053], [0070] and [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as the automatically performing the mitigating action includes at least one of: adjusting a resource allocation, activating a stand-by virtual node, creating another virtual node, deleting one of the one or more virtual nodes, or automatically leveling loads of the one or more virtual nodes based on one or more of an amount of network traffic on the virtual communications network, multiple physical computing devices of a physical computing platform supporting the virtual environment, multiple physical data links of the physical computing platform, or multiple physical networks of the physical computing platform).

Regarding claim 61. Chavez and Bonomi teach the method of claim 37, and Bonom further teaches comprising administering, by the virtualization management node(Bonomi [0028] Figure1 and 4A processing system including a virtual machine with management node interpreted as a virtualization management node), at least one of: the I/O switch, the one or more virtual nodes, the virtual communications network, or any other virtual components of the virtual environment, the administering including at least one of: migrating the at least one of: the I/O switch, the one or more virtual nodes, the virtual communications network, or the any other virtual components of the virtual environment to another portion of the virtual environment( Bonomi [0032] , [0039] and [0076] Figure. 1 and 4A resources includes configuring switches to permit the exchange of data between processing system and I/O device 1 and forward the application comprise a virtual node (such as a virtual machine or container) and resource block interpreted as publish/subscribe layer as shown in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chavez by incorporating the teachings of Bonomi. 
Doing so the edge of the network contain devices that require manageability, quality and performance metric measurement and analysis, condition monitoring for the purpose of constantly evaluating the health of the systems, optimizing the cost, maximizing the productivity and predict failures and maintenance requirements of domains. In addition, the data measured in any domain is useful to related industries in the same domain or interfacing domains. In short, the devices at the edge of the network in different domains benefit from being transformed into an intelligent, interconnected, and interoperating set of smart edge entities.

Regarding claim 63. Chavez and Bonomi teach the method of claim 37, and Chavez further teaches wherein: creating, by the virtualization management node, the one or more virtual nodes includes creating one or more simulated nodes ( Chavez [0078] and [0163] creating virtual machines within a server, injecting code into control loops interpreted as creating, by the virtualization management node, the one or more virtual nodes includes creating one or more simulated nodes);
each simulated node of the one or more simulated nodes simulates at least a portion of one or more physical devices or components which are deployable in the physical environment of the industrial process plant (Chavez [0053] , [0070] and [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as each simulated node of the one or more simulated nodes simulates at least a portion of one or more physical devices or components which are deployable in the physical environment of the industrial process plant); and
the one or more physical devices or components include at least one of type of physical device or component disposed within the physical environment of the industrial process plant ( Chavez [0058] and [0059] configuration of FIG. 3A illustrates the operation of respective virtual machines interpreted as the one or more physical devices or components include at least one of type of physical device or component disposed within the physical environment of the industrial process plant).

Regarding claim 64, Chavez and Bonomi teach the method of the preceding claim 63 , and Chavez further teaches wherein the at least the portion of the one or more physical devices or components simulated by the each simulated node includes a portion of a particular physical device or component, and the portion of the particular physical device or component includes at least one of: a module (Chavez [0081] simulation system resource simulation in advance of any orchestration action, and simulation coupled with global resource optimization and prediction utilized as part of an orchestrator rule set decision tree).

Regarding claim 65, Chavez and Bonomi teach the method of claim 63, and Chavez further teaches comprising executing, via the virtualized management node, a simulation run including at least some of the one or more simulated nodes at least portions of the one or more physical devices or components simulated by the at least some of the one or more simulated nodes( Chavez [0069] [0070] [0080] Fig 12 , simulation with virtualized controller control interpreted as virtualized management node, a simulation run including at least some of the one or more simulated nodes at least portions of the one or more physical devices or components simulated by the at least some of the one or more simulated nodes).

Regarding claim 68, Chavez and Bonomi teach the method of the preceding claim, and Chavez further teaches wherein executing the simulation run comprises executing the simulation run in conjunction with at least one physical node that is disposed in the physical environment of the industrial process plant and that is communicatively connected to the virtual environment via the I/O switch( Chavez [0069], [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as simulation run comprises executing the simulation run in conjunction with at least one physical node that is disposed in the physical environment of the industrial process plant and that is communicatively connected to the virtual environment via the I/O switch).

Regarding claim 70. Chavez and Bonomi teach the method of claim 65, and Chavez further teaches wherein executing the simulation run including the at least some of the one or more simulated nodes comprises executing a simulation run of an entirety of a process control system of the industrial process plant as defined in the one or more system configuration databases of the industrial process plant, and the one or more simulated nodes collectively simulate the entirety of the process control system( Chavez [0069] ,[0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as simulated nodes comprises executing a simulation run of an entirety of a process control system of the industrial process plant as defined in the one or more system configuration databases of the industrial process plant, and the one or more simulated nodes collectively simulate the entirety of the process control system).

Regarding claim 71. Chavez and Bonomi teach the method of claim 65, and Chavez further teaches wherein:
executing the simulation run including the at least some of the one or more simulated nodes includes executing a simulation run of a set of simulated nodes simulating a physical component that is operating within the physical environment of the industrial process plant during run-time, the set of simulated nodes being a virtual twin of the physical component( Chavez [0069], [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as executing a simulation run of a set of simulated nodes simulating a physical component that is operating within the physical environment of the industrial process plant during run-time, the set of simulated nodes being a virtual twin of the physical component); and
the method further comprises downloading a component behavior module executed by the virtual twin of the physical component into the physical component operating within the physical environment of the industrial process plant upon an approval of the executed simulation run(Chavez [0053] , [0070] and [0079] Fig 6 obtain data from data concentrator, and collection services component, configuration information in the message queuing database interface which determine the virtualized node interpreted as downloading a component behavior module executed by the virtual twin of the physical component into the physical component operating within the physical environment of the industrial process plant upon an approval of the executed simulation run).

Regarding claim 72. Chavez and Bonomi teach the method of claim 63, and Chavez further teaches wherein: the virtual environment provides a simulator access mechanism via which applications access the virtual environment for simulations ( Chavez [0069], [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as virtualization management node with runtime engine controls client interface component virtual machines of one or more workstations or other client devices of an industrial system interpreted as the virtual environment provides a simulator access mechanism via which applications access the virtual environment for simulations); the simulator access mechanism is communicatively connected to the I/O switch; and the method further comprises executing a simulation run including at least some of the one or more simulated nodes based on the simulator access mechanism, including delivering simulator run-time process data between the at least some of the one or more simulated nodes and the simulator access mechanism(Chavez [0069] , [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as simulated nodes based on the simulator access mechanism, including delivering simulator run-time process data between the at least some of the one or more simulated nodes and the simulator access mechanism).

Regarding claim 74. Chavez and Bonomi teach the method of claim 72 , and Chavez further teaches comprising hosting, by the virtualization management node, the simulator access mechanism, and exposing the simulator access mechanism to the applications ( Chavez [0081] simulation system resource simulation in advance of any orchestration action, and simulation coupled with global resource optimization and prediction utilized as part of an orchestrator rule set decision tree).

Regarding claim 76. Chavez and Bonomi teach the method of claim 72, and Chavez further teaches wherein the simulator access mechanism includes an Application Programming Interface (API), and the applications include at least one of: a user interface application (Chavez [0050] and [0120] application interface for an Internet of Things (loT) application).

Regarding claim 79. Chavez and Bonomi teach the method of claim 72, and Chavez further teaches wherein executing the simulation run includes executing the simulation run based on one or more simulation commands received via one of the applications via the simulator access mechanism speed up a pace of the simulation run (Chavez [0069] , [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as simulated nodes based on the simulator access mechanism, including delivering simulator run-time process data between the at least some of the one or more simulated nodes and the simulator access mechanism).

Regarding claim 80. Chavez and Bonomi teach the method of the claim 79 , and Chavez further teaches wherein the one or more simulation commands include respective simulation commands to at least one of: speed up a pace of the simulation run (Chavez [0069] , [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as simulated nodes based on the simulator access mechanism, including delivering simulator run-time process data between the at least some of the one or more simulated nodes and the simulator access mechanism).

Regarding claim 82. Chavez and Bonomi teach the method of claim 72, and Chavez further teaches wherein the simulator access mechanism maintains one or more states associated with the at least some of the one or more simulated nodes (Chavez [0069] , [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as simulated nodes based on the simulator access mechanism, including delivering simulator run-time process data between the at least some of the one or more simulated nodes and the simulator access mechanism interpreted as more states associated with the at least some of the one or more simulated nodes).

Regarding claim 83. Chavez and Bonomi teach the method of claim 82, and Chavez further teaches wherein: the simulator access mechanism maintains one or more states associated with one or more other components of the virtual environment of the industrial process plant and/or of the physical environment of the industrial process plant in conjunction with maintaining the one or more states associated with the at least some of the one or more simulated nodes hosting, by the virtualization management node, the simulator access mechanism, and exposing the simulator access mechanism to the applications ( Chavez [0069] , [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as hosting, by the virtualization management node, the simulator access mechanism, and exposing the simulator access mechanism to the applications)and
the simulator access mechanism updates the one or more states corresponding to the one or more other components of the industrial process plant during the simulation run (Chavez [0069] , [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as simulator access mechanism updates the one or more states corresponding to the one or more other components of the industrial process plant during the simulation run).

Regarding claim 84. Chavez and Bonomi teach the method of claim 82, and Chavez further teaches wherein the one or more states corresponding to the simulation run includes at least one of state of a simulated device ( Chavez [0069], [0070] and [0080] Fig 12 , simulation with virtualized controller control interpreted as one or more states corresponding to the simulation run includes at least one of state of a simulated device).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-8, 10-15 , 17-18, 20, 26-27 31, 33 , 37-39, 41 44-48 ,50, 53, 55-57, 61 , 63-65 , 68, 70-72 , 74 , 76 , 79-80 and 82-84 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455